923 F.2d 848Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne L. DAVIS, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 90-1539.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 22, 1991.Rehearing and Rehearing In Banc Denied Feb. 28, 1991.

On Petition for Review of an Order of the National Labor Relations Board.  (5-CA-19399)
Wayne L. Davis, appellant pro se.
Margery Ellen Lieber, Aileen A. Armstrong, Mark Gisler, National Labor Relations Board, Washington, D.C., for respondent.
NLRB
DISMISSED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Wayne L. Davis petitions for review of the decision by the General Counsel of the National Labor Relations Board not to issue an unfair labor practices complaint.  It has long been held that such decisions are not judicially reviewable.    See NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 138-39 (1975).  As such, we are without jurisdiction to entertain the petition.


2
As the dispositive issue has been authoritatively decided, we dispense with oral argument.  Leave to proceed in forma pauperis is denied.


3
DISMISSED.